LAND, J.
The accused appeals from a conviction and sentence for unlawfully selling intoxicating liquors in the prohibition parish of Calcasieu, and assigns as error the overruling of his motion for a new trial.
The court overruled said motion because the verdict was according to the law and the evidence, and for the further reason that the alleged newly discovered evidence was negative in its character, and some of it could have been produced on the trial of the cause.
The bill of exception does not set forth the evidence adduced on the trial, and we are therefore unable to say'that the alleged newly discovered evidence would have affected the result. The affidavit of the accused was not corroborated by that of any of the alleged newly discovered witnesses.
It is therefore ordered that the sentence below be affirmed. .